2014 IL App (2d) 140164
                                  No. 2-14-0164
                          Opinion filed September 3, 2014
______________________________________________________________________________

                                                IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

BLTREJV3 CHICAGO, LLC, and FIVE TEN ) Appeal from the Circuit Court
ILLINOIS III, LLC,                     ) of Kane County.
                                       )
      Petitioners-Appellants,          )
                                       )
v.                                     ) No. 13-MR-1006
                                       )
THE KANE COUNTY BOARD OF REVIEW, ) Honorable
                                       ) David R. Akemann,
      Respondent-Appellee.             ) Judge, Presiding.
______________________________________________________________________________

        JUSTICE McLAREN delivered the judgment of the court, with opinion.
        Presiding Justice Burke and Justice Jorgensen concurred in the judgment and opinion.

                                               OPINION

¶1      Petitioners, BLTREJV3 Chicago, LLC, and Five Ten Illinois III, LLC, appeal from the

trial court’s denial of their petition for declaratory judgment and interlocutory injunctive relief

and its grant of the motion for judgment on the pleadings by respondent, the Kane County Board

of Review (Board).     For the reasons that follow, we affirm.

¶2                                       I. BACKGROUND

¶3      No material facts are in dispute.       Petitioners own real properties in Kane County,

Illinois.   The Aurora Township property tax assessment list for the subject properties was

published on September 4, 2013, and tax appeals to the Board were due on October 4, the

thirtieth day after the date of publication.   Petitioners sent to the Board, via FedEx (a third-party
2014 IL App (2d) 140164


commercial carrier), tax appeals for 72 separate properties on October 4.         These appeals were

received by the Board on October 7.       In a letter dated October 25, the Board notified petitioners

that 71 of the appeals were being rejected as untimely. 1     Petitioners received this notification on

October 28.

¶4       On November 15, petitioners filed their petition for declaratory judgment and injunctive

relief, seeking a ruling that the tax appeals were timely filed and also requesting a preliminary

injunction prohibiting the Board from closing its 2013 session until these issues were resolved.

Alternatively, petitioners asked the trial court to grant leave to file tax objection cases in the trial

court.

¶5       The petition stated that counsel for petitioners “mailed” to the Board, via FedEx, a tax

appeal for property in St. Charles Township on September 12, 2013, the final day of filing per

the Board’s publication notice.      This tax appeal was not rejected as untimely by the Board.     On

October 4, counsel for petitioners “mailed,” via FedEx, the 72 Aurora Township tax appeals.

On October 28, counsel for petitioners received from the Board’s supervisor of assessments a

letter advising that the Board had rejected as untimely 71 of the Aurora Township tax appeals.

On October 29, counsel for petitioners hand-delivered to the Board and the Kane County State’s

Attorney a written request to reverse the Board’s decision.        On November 8, petitioners were

informed that the Board “declined to revisit its October 25, 2013, decision.”

¶6       In their petition, petitioners argued that the powers, duties, role, and function of the Board

were “quasi-judicial” and that the Illinois Supreme Court Rules apply to the Board. They

argued that, because Illinois Supreme Court Rules 11 and 12 (eff. Jan. 1, 2013) were amended to

allow for third-party commercial carriers as acceptable methods for delivery of documents,

         1
             Inexplicably, one of the 72 tax appeals sent on October 4 was not rejected.



                                                  -2-
2014 IL App (2d) 140164


petitioners’ tax appeals were timely filed.        Finally, petitioners argued that the Board’s

“inconsistent application of its rules was unreasonable and arbitrary.”

¶7     On December 26, 2013, the Board filed a motion for judgment on the pleadings, pursuant

to section 2-615(e) of the Code of Civil Procedure (Code) (725 ILCS 5/2-615(e) (West 2012)).

On February 7, 2014, after hearing arguments, the trial court granted the Board’s motion for

judgment on the pleadings and denied petitioners’ petition for declaratory judgment and

injunctive relief.    The trial court, in its written order, stated: “This court does note that the

Board of Review fails to account for or even acknowledge that Petitioners alleged that the Board

accepted one assessment appeal but rejected 71 others that were submitted in a similar manner.”

The trial court then determined, however, that it could not find that the Board acted

“unreasonably, arbitrarily, or otherwise discriminatorily based solely on these alleged facts.”

¶8     Petitioners timely appealed.

¶9                                         II. ANALYSIS

¶ 10                                      A. Mailbox Rule

¶ 11   At issue in this case is whether tax appeals sent to the Board are timely when deposited

with a third-party commercial carrier on the due date for filing an appeal of a property tax

assessment.    The basis for the Board’s rejection of the 71 tax appeals was that they were

untimely because they were sent via FedEx rather than United States mail and thus the mailbox

rule did not apply.

¶ 12   The resolution of this issue requires us to examine the interplay between various

statutes, regulations, and supreme court rules.    The interpretation of statutes, regulations, and

supreme court rules is a question of law, which we review de novo.        Robidoux v. Oliphant, 201
Ill. 2d 324, 332 (2002).    Section 16-55 of the Illinois Property Tax Code (Tax Code) provides




                                                -3-
2014 IL App (2d) 140164


that “[a] complaint to affect the assessment for the current year shall be filed on or before 30

calendar days after the date of publication of the assessment list ***.” 35 ILCS 200/16-55

(West 2012). The Statute on Statutes’ “mailbox rule” provides that a document is deemed

“filed” as of the date of mailing via United States mail.   5 ILCS 70/1.25 (West 2012).     Section

9-5 of the Tax Code provides that each county assessor, board of appeals, and board of review

“shall make and publish reasonable rules for the guidance of persons doing business with them

and for the orderly dispatch of business.” 35 ILCS 200/9-5 (West 2012).             Pursuant to this

provision, the Board adopted and published rules of procedure that incorporated the Statute on

Statutes.

¶ 13   The Board’s rules state that only documents transmitted by United States mail will

receive the benefit of the “mailbox rule”; further, the Board’s rules state that the provision that

“communications transmitted through the United States mail shall be deemed filed with or

received by the Board on the date shown by the post office cancellation mark stamped *** does

not apply to communications delivered by Federal Express, UPS, DHL, or any other commercial

or non-commercial delivery entity” (emphasis added), and they reference Baca v. Trejo, 388 Ill.

App. 3d 193, 198 (2009), where this court decided that only the use of the United States mail

triggers the mailbox rule. Kane County Board of Review 2014 Rules and Procedures, section

R.A.5.a.; http://www.kanecountyassessments.org/rules.pdf (last visited August 27, 2014).

¶ 14   Subsequent to Baca, Illinois Supreme Court Rule 11 (eff. Jan. 1, 2013), entitled “Manner

of Serving Documents Other Than Process and Complaint on Parties Not in Default in the Trial

and Reviewing Courts,” and Illinois Supreme Court Rule 12 (eff. Jan. 1, 2013), entitled “Proof of

Service in the Trial and Reviewing Courts; Effective Date of Service,” were amended.

Petitioners argue that these rules supersede the Board’s rules on filing appeals.    However, “the




                                               -4-
2014 IL App (2d) 140164


statutory language itself gives the best indication of legislative intent. Where a statute lists the

things to which it refers, there is an inference that all omissions should be understood as

exclusions.” Bridgestone/Firestone, Inc. v. Aldridge, 179 Ill. 2d 141, 151-52 (1997).        Further,

the inference that all omissions should be understood as exclusions stands despite the lack of any

negative words of limitation; an explicit statement of such intent is unnecessary.        Id. at 152.

This rule of statutory construction, expressio unius est exclusio alterius (see id.), guides our

decision.

¶ 15      Petitioners claim that, because the supreme court rules apply to the practice of law, Rules

11 and 12 must apply to the tax appeals.      First, we note that service is not equivalent to filing.

See Shatku v. Wal-Mart Stores, Inc., 2013 IL App (2d) 120412, ¶ 11.        In any event, the fact that

the Board is granted authority to make reasonable rules implies that it can make rules that do not

mimic rules propounded by others. We discern nothing that suggests that the Board has the

authority to make reasonable rules only so long as they are identical to another particular set of

rules.    We determine that Rules 11 and 12 do not control the Board’s rule-making powers to the

extent claimed.

¶ 16      By no means can we conclude, as petitioners urge us to do, that the Board in this case

“cannot promulgate a rule” regarding acceptable means of filing tax appeals, nor do we agree

with petitioners that the Board is promulgating rules that limit or restrict attorneys in the practice

of law.     Petitioners employ faulty logic in suggesting that the Board is usurping the power of

the supreme court by adopting its own rules.           By establishing these rules, the Board is

complying with the requirements of the Tax Code.        See People ex rel. Courshon v. Hirschfield,

43 Ill. App. 3d 432, 435 (1976).




                                                 -5-
2014 IL App (2d) 140164


¶ 17   Petitioners argue that the Board is a quasi-judicial body regulated by the Tax Code and that

the supreme court rules control.   Petitioners rely on In re Yamaguchi, 118 Ill. 2d 417, 427

(1982), which held that filing an appeal with a board of review on behalf of homeowners and

appearing as an advocate at a board of review hearing is the practice of law.           However,

Yamaguchi is inapposite. Yamaguchi, a licensed attorney, was sanctioned by the supreme court

for deceiving the board and the homeowners into believing that the valuation complaints had

been evaluated by another attorney and for intentionally aiding a nonlawyer real estate broker in

the unauthorized practice of law. The real estate broker had been signing valuation complaints

on behalf of homeowners, even though the board’s rules required such a complaint to be signed

by either a licensed attorney or the homeowner.      Yamaguchi did not hold that the board was

quasi-judicial, as petitioners urge.   Rather, the board’s rules requiring an attorney or the

homeowner to sign a complaint controlled the result.

¶ 18   Similarly, petitioners’ reliance on In re Howard, 188 Ill. 2d 423 (1999), is misplaced.   In

Howard, an attorney whose license was suspended consulted with three criminal defendants,

giving advice and accepting fees for services rendered.    The supreme court held that this was

the unauthorized practice of law, even though the consultations did not take place in a

courtroom.   Id. at 438.   This holding does not give rise to an inference that sending a tax

appeal to the Board amounts to the practice of law and that therefore the Board’s rules are

superseded by the supreme court rules.

¶ 19   As a practical matter, had petitioners sent the appeals via United States mail, the

postmark would have served as the date of filing, and the Board would have considered the

appeals timely.   To reiterate, the Board has the authority pursuant to section 9-5 of the Tax

Code (35 ILCS 200/9-5 (West 2012)) to establish rules governing its own procedures.      Until the




                                               -6-
2014 IL App (2d) 140164


Board extends its filing rules to apply the mailbox rule to third-party commercial carriers,

appeals sent by any other means must be actually received on or before the due date.             The

mailbox rule does not apply in this case.

¶ 20                                   B. Equitable Argument

¶ 21   Pursuant to section 2-615(e) of the Code, the Board filed a motion for judgment on the

pleadings, which the trial court granted.   In response to the Board’s motion, petitioners argued,

in addition to the legal arguments addressed above, that the St. Charles Township tax appeal was

sent via FedEx on September 12, 2013, the final day for filing per the publication notice.       That

appeal was not rejected as untimely.     Petitioners further argued that, in reliance on the Board’s

acceptance of the St. Charles Township tax appeal, the 72 Aurora Township tax appeals were

sent via FedEx on October 4.      Petitioners asserted: “Not only can [the Board] not adopt rules

which are unreasonable but in addition the [Board] cannot implement a rule in which it

arbitrarily and unfairly applies at its discretion [sic].” Additionally, petitioners asserted that the

Board acted arbitrarily and unfairly when it accepted one of the 72 appeals, but rejected the other

71, even though all 72 were sent at the same time and in the same manner.

¶ 22   Judgment on the pleadings is proper when the pleadings disclose no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law; although this

motion is similar to a motion for summary judgment, it is limited to the pleadings. Illinois Tool

Works, Inc. v. Commerce & Industry Insurance Co., 2011 IL App (1st) 093084, ¶ 15.          The court

must take as true all well-pled facts and all reasonable inferences from those facts, but must

disregard any conclusory allegations and surplusage.        Id. ¶ 16.   We review de novo a trial

court’s grant of judgment on the pleadings. Area Erectors, Inc. v. Travelers Property Casualty

Co. of America, 2012 IL App (1st) 111764, ¶ 19.




                                                -7-
2014 IL App (2d) 140164


¶ 23   Procedural due process is about the specific procedures that have been used to deny a

person life, liberty, or property. Segers v. Industrial Comm’n, 191 Ill. 2d 421, 433-34 (2000).

Petitioners attempt to fulfill the requirements of a due process argument, but they fail because they

do not develop this argument or cite relevant authority. People v. Taylor, 2013 IL App (2d)
110577, ¶ 31. Petitioners do not relate how reliance (be it reasonable or unreasonable) on a

failure to abide by the Board’s rule (either intentional or unintentional) in one instance constitutes

a violation of due process, is unfair, or requires equitable relief. Petitioners also do not cite

authority in support of their redundant assertions of unfairness. For these reasons, petitioners

have forfeited this issue. See Ill. S. Ct. R. 341(h)(7) (eff. July 1, 2008) (argument must be

supported by citation to authority); People v. Haissig, 2012 IL App (2d) 110726, ¶ 17.

¶ 24                                    III. CONCLUSION

¶ 25   The judgment of the circuit court of Kane County is affirmed.

¶ 26   Affirmed.




                                                -8-